Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 - 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevenson et al (US 2005/0058521).
With regards to claim 1, Stevenson discloses a method of using an anchor with an encapsulated substance (Abstract) comprising:
Encapsulating a substance (Figure 1 item 46, paragraph 18) within an anchor (Figure 1 item 12)
Releasing the encapsulated substance (Figure 1 item 46, paragraph 18) through the insertion of a fastener (Figure 1 item 10) into the anchor (Figure 1 item 12, it can be seen in Figure 1 the adhesive being released through orifices 45)
With regards to claim 2, the teachings of Stevenson are presented above. Additionally Stevenson teaches that the encapsulated substance is an expanding adhesive (paragraph 48, it can be seen in Figure 1 the adhesive expanding through orifices item 45).
With regards to claim 4, the teachings of Stevenson are presented above. Additionally Stevenson teaches that the fastener is a screw (Figure 1 item 14).
With regards to claim 5, the teachings of Stevenson are presented above. Additionally Stevenson teaches that the encapsulated substance is held within a capsule (paragraph 18).
With regards to claim 6, the teachings of Stevenson are presented above. Additionally Stevenson teaches that the anchor is a sleeve anchor (Figure 1 item 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson et al (US 2005/0058521) in view of Fyfe (US 2004/0016200).
With regards to claim 3, the teachings of Stevenson are presented above. Stevenson discloses that the adhesive can be any suitable fastener adhesive (paragraph 18) but fails to explicitly disclose that the adhesive comprises polyurethane.
Fyfe discloses an anchor for reinforcing a structure against displacement forces (Abstract), in the same field of endeavor as Stevenson, and states that polyurethane is used (paragraph 28).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have used polyurethane, as suggested by Fyfe, in Stevenson’s method. The rationale being that, as stated by Fyfe, the polyurethane has high cohesive strength and adhere well to the material of structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/CARSON GROSS/Primary Examiner, Art Unit 1746